Appeal from an order of the County Court of Clinton County at a Special Term dismissing a writ of habeas corpus. There is nothing in the record or otherwise to justify a presumption that relator’s sentence for petit larceny and his sentence for assault, second degree, should have been served concurrently. Relator’s other claim that time spent on parole, after his first release on parole, should have been deducted from the remainder of the maximum sentence he was required to serve is not sustained by statutory authority. (People ex rel. Dayes v. Morhous, 267 App. Div. 851.) Order of dismissal affirmed, without costs. All concur.